Title: Sunday [5? November].
From: Adams, John
To: 


       Drank Tea at Coll. Quincy’s. He read to me a Letter Coll. Gouch wrote him in answer to his Questions, whether a Justices Court was a Court of Record? and then concluded, “So that Sammy was right, for he was all along of that Opinion. I have forgot what your Opinion was?” [This must be a Lye, or else Partiality and parental affection have blotted out the Remembrance that I first started to his son Sam and him too, the Doubt whether he had Jurisdiction as a Justice—and made him really imagine, what he wished had been true viz. that Samll. had started it. If he did remember he knew it was insult to me. But I bore it. Was forgetfulness, was Partiality, or was a cunning Design to try if I was not vain of being the Starter of the Doubt, the true Cause of his saying, He forgot what my Opinion was.]
       Sam has the utmost Reason to be grateful to Mr. Pratt. He will have an opportunity 100 times better than Mr. Prat had of rising into the Practice and Reputation of the Law. I want to see and hear Sam at the Bar. I want to know how he will succeed. I am concerned for him. The Govr. likes Sam much better than Ned. He has seen or heard some of Neds freaks. This is a Partiality in favor of one Child and against another quite indecent in a father. Tis great Weakness to expose himself so before Strangers.
      